DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 are pending
Claims 1-4, 7, 8 and 11-13 are currently amendedClaims 1-13 are rejected

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Elia, Camine (WO 2017/149557 A1) (hereinafter “Elia”) in view of G. Van Leeuwen (US 2,778,194) (hereinafter “Leeuwen”).

Regarding Claim 1:
Elia teaches a flow restrictor for a continuous belt screen assembly (see FIGS. 1-3, filter device 10 further including a belt filter 9) (see page 6 lines 10-12) having a base (see FIGS. 2-3, base 5) (see page 6 lines 6-7), opposed sides (see FIGS. 1-2, opposite walls 3, 4 further including facing faces 30, 40 and opposite faces 31, 41) (see page 6 lines 1-4), an inlet (see FIG. 1, direction/arrow E) and at least one outlet (see FIG. 1 direction/arrow U) (see FIG. 6, an outlet opening 37) (see page 9 lines 10-13), the continuous belt screen assembly, in use, being arranged in a channel (see FIG. 1, tank V) having a pair of opposed walls and containing a liquid (see FIG. 1, tank V further including numerous side walls and a bottom wall containing a liquid) (see page 5 lines 28-31 – “a vacuum filter device 1 inserted in tank V…The tank V is filled with liquid up to a free surface level indicated as PLV…”) (see page 6 lines 1-2 – “device 1, is partially immersed, when used, in the tank V in order to thicken and filter the liquid…”), the flow restrictor comprising:
a body (see FIGS. 1-3, filter device 10 including a load bearing structure 2) (see page 6 lines 2-4 – “The device 1 comprises a vertically extended load bearing structure 2…”).
Elia does not explicitly teach a body mountable to the continuous belt screen assembly downstream of the at least one outlet of the continuous belt screen assembly 
Leeuwen teaches a flow control gate system (see FIG. 1) including a floor panel 20, a sloping side panel 26, a grooved arcuate segment flange portion 29, and two tapering filler plates 33 (see Leeuwen col. 2 lines 9-13) (see Leeuwen col. 2 lines 19-25), wherein the two tapering filler plates 33 further include an inner edge 35 and an outer edge 34 (see Leeuwen FIG. 3) and are further capable of restricting and controlling a flow of liquid (see Leeuwen col. 1 lines 36-38) (see Leeuwen col. 2 lines 31-36) (see Leeuwen col. 2 lines 44-47).
	Elia and Leeuwen are analogous inventions in the art of teaching a flow restricting system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the continuous belt screen assembly system of Elia to include two tapering filler body plates of Leeuwen, attached to the outer side walls 3, 4 of Elia, to further restrict and control a level of liquid in the tank V and filter device 1 of Elia (see Leeuwen col. 1 lines 36-38) (see Leeuwen col. 2 lines 31-36) (see Leeuwen col. 2 lines 44-47).

Regarding Claim 2:
The combination of Elia in view of Leeuwen teaches the flow restrictor according to claim 1, wherein Leeuwen further teaches a flow control gate system (see FIG. 1) including a floor panel 20, a sloping side panel 26, a grooved arcuate segment flange portion 29, and two tapering filler plates 33 (see Leeuwen col. 2 lines 9-13) (see 
Elia and Leeuwen are analogous inventions in the art of teaching a flow restricting system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the continuous belt screen assembly system of Elia to include two tapering filler body plates of Leeuwen, attached to the outer side walls 3, 4 of Elia further creating an opening/aperture between the body plates 33 and the channel side walls of tank V of Elia, and to further restrict and control a level of liquid in the tank V and filter device 1 of Elia (see Leeuwen col. 1 lines 36-38) (see Leeuwen col. 2 lines 31-36) (see Leeuwen col. 2 lines 44-47).

Regarding Claim 3:
The combination of Elia in view of Leeuwen teaches the flow restrictor according to claim 1, wherein Leeuwen further teaches the body comprises two parts mountable to be spaced from each other and extend outwardly from the opposed sides of the continuous belt screen assembly (see Leeuwen FIG. 3, two tapering filler plates 33 spaced from each other) (see Leeuwen col. 2 lines 9-13) (see Leeuwen col. 2 lines 19-25).
Elia and Leeuwen are analogous inventions in the art of teaching a flow restricting system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the continuous belt 

Regarding Claim 4:
The combination of Elia in view of Leeuwen teaches the flow restrictor according to claim 3, wherein Leeuwen further teaches the two parts are mountable to extend perpendicularly to the opposed sides of the continuous belt screen assembly (see Leeuwen FIG. 3, two tapering filler plates 33 spaced from each other) (see Leeuwen col. 2 lines 9-13) (see Leeuwen col. 2 lines 19-25).
Elia and Leeuwen are analogous inventions in the art of teaching a flow restricting system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the continuous belt screen assembly system of Elia to include two tapering filler body plates of Leeuwen, attached to the outer side walls 3, 4 of Elia, to further restrict and control a level of liquid in the tank V and filter device 1 of Elia (see Leeuwen col. 1 lines 36-38) (see Leeuwen col. 2 lines 31-36) (see Leeuwen col. 2 lines 44-47).

Regarding Claim 5:
The combination of Elia in view of Leeuwen teaches the flow restrictor according to claim 3, wherein Leeuwen further teaches the two parts (see Leeuwen FIG. 3, two tapering filler plates 33 spaced from each other) (see Leeuwen col. 2 lines 9-13) (see 
Elia and Leeuwen are analogous inventions in the art of teaching a flow restricting system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the continuous belt screen assembly system of Elia to include two tapering filler body plates of Leeuwen, attached to the outer side walls 3, 4 of Elia, to further restrict and control a level of liquid in the tank V and filter device 1 of Elia (see Leeuwen col. 1 lines 36-38) (see Leeuwen col. 2 lines 31-36) (see Leeuwen col. 2 lines 44-47).

Regarding Claim 6:
The combination of Elia in view of Leeuwen teaches the flow restrictor according to claim 3, wherein Leeuwen further teaches the two parts are mirror images of each other (see Leeuwen FIG. 3, two tapering filler plates 33 spaced from each other) (see Leeuwen col. 2 lines 9-13) (see Leeuwen col. 2 lines 19-25).
Elia and Leeuwen are analogous inventions in the art of teaching a flow restricting system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the continuous belt screen assembly system of Elia to include two tapering filler body plates of Leeuwen, attached to the outer side walls 3, 4 of Elia, to further restrict and control a level of liquid in the tank V and filter device 1 of Elia (see Leeuwen col. 1 lines 36-38) (see Leeuwen col. 2 lines 31-36) (see Leeuwen col. 2 lines 44-47).


The combination of Elia in view of Leeuwen teaches the flow restrictor according to claim 1, wherein Leeuwen further teaches a flow control gate system (see FIG. 1) including a floor panel 20, a sloping side panel 26, a grooved arcuate segment flange portion 29, and two tapering filler plates 33 (see Leeuwen col. 2 lines 9-13) (see Leeuwen col. 2 lines 19-25), wherein the two tapering filler plates 33 further include an inner edge 35 and an outer edge 34 (see Leeuwen FIG. 3) and are further capable of restricting and controlling a flow of liquid (see Leeuwen col. 1 lines 36-38) (see Leeuwen col. 2 lines 31-36) (see Leeuwen col. 2 lines 44-47).
Elia and Leeuwen are analogous inventions in the art of teaching a flow restricting system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the continuous belt screen assembly system of Elia to include two tapering filler body plates of Leeuwen, attached to the outer side walls 3, 4 of Elia further creating an opening/aperture between the body plates 33 and each channel side wall of tank V of Elia, and to further restrict and control a level of liquid in the tank V and filter device 1 of Elia (see Leeuwen col. 1 lines 36-38) (see Leeuwen col. 2 lines 31-36) (see Leeuwen col. 2 lines 44-47).

Regarding Claim 8:
The combination of Elia in view of Leeuwen teaches the flow restrictor according to claim 7, wherein Leeuwen further teaches each laterally spaced aperture increases in width with increasing distance from the base (see Leeuwen FIG. 3, two tapering filler 
Elia and Leeuwen are analogous inventions in the art of teaching a flow restricting system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the continuous belt screen assembly system of Elia to include two tapering filler body plates of Leeuwen, attached to the outer side walls 3, 4 of Elia further creating an opening/aperture between the body plates 33 and each channel side wall of tank V of Elia, and to further restrict and control a level of liquid in the tank V and filter device 1 of Elia (see Leeuwen col. 1 lines 36-38) (see Leeuwen col. 2 lines 31-36) (see Leeuwen col. 2 lines 44-47).

Regarding Claim 9:
The combination of Elia in view of Leeuwen teaches the flow restrictor according to claim 1, wherein Leeuwen further teaches the at least one aperture is at least partially defined by at least one straight line (Examiner’s note:  It would have been obvious to alter the shape/design of the at least one aperture to be partially defined by at least one straight line, see MPEP 2144.04 III B. Changes in Shape) (see Leeuwen FIG. 3, two tapering filler plates 33 spaced from each other) (see Leeuwen col. 2 lines 9-13) (see Leeuwen col. 2 lines 19-25).
Elia and Leeuwen are analogous inventions in the art of teaching a flow restricting system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the continuous belt screen assembly system of Elia to include two tapering filler body plates of Leeuwen, 

Regarding Claim 10:
The combination of Elia in view of Leeuwen teaches the flow restrictor according to claim 1, wherein Leeuwen further teaches the at least one aperture is at least partially defined by at least one curve (Examiner’s note:  It would have been obvious to alter the shape/design of the at least one aperture to be partially defined by at least one curve, see MPEP 2144.04 III B. Changes in Shape) (see Leeuwen FIG. 3, two tapering filler plates 33 spaced from each other) (see Leeuwen col. 2 lines 9-13) (see Leeuwen col. 2 lines 19-25).
Elia and Leeuwen are analogous inventions in the art of teaching a flow restricting system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the continuous belt screen assembly system of Elia to include two tapering filler body plates of Leeuwen, attached to the outer side walls 3, 4 of Elia further creating an opening/aperture between the body plates 33 and each channel side wall of tank V of Elia, and to further restrict and control a level of liquid in the tank V and filter device 1 of Elia (see Leeuwen col. 1 lines 36-38) (see Leeuwen col. 2 lines 31-36) (see Leeuwen col. 2 lines 44-47).



The combination of Elia in view of Leeuwen teaches the continuous belt screen assembly comprising the flow restrictor as claimed in claim 1 and taught by Elia (see FIGS. 1-3, filter device 10 further including a belt filter 9) (see page 6 lines 10-12).

Regarding Claim 12:
Elia teaches a method of controlling flow through a continuous belt screen assembly (see FIGS. 1-3, filter device 10 further including a belt filter 9) (see page 6 lines 10-12), the continuous belt screen assembly having a base (see FIGS. 2-3, base 5) (see page 6 lines 6-7), opposed sides (see FIGS. 1-2, opposite walls 3, 4 further including facing faces 30, 40 and opposite faces 31, 41) (see page 6 lines 1-4), an inlet (see FIG. 1, direction/arrow E) and at least one outlet (see FIG. 1 direction/arrow U) (see FIG. 6, an outlet opening 37) (see page 9 lines 10-13), the continuous belt screen assembly, in use, being arranged in a channel (see FIG. 1, tank V) having a pair of opposed walls and containing a liquid (see FIG. 1, tank V further including numerous side walls and a bottom wall containing a liquid) (see page 5 lines 28-31 – “a vacuum filter device 1 inserted in tank V…The tank V is filled with liquid up to a free surface level indicated as PLV…”) (see page 6 lines 1-2 – “device 1, is partially immersed, when used, in the tank V in order to thicken and filter the liquid…”), and the method comprising a body (see FIGS. 1-3, filter device 10 including a load bearing structure 2) (see page 6 lines 2-4 – “The device 1 comprises a vertically extended load bearing structure 2…”).

Leeuwen teaches a flow control gate system (see FIG. 1) including a floor panel 20, a sloping side panel 26, a grooved arcuate segment flange portion 29, and two tapering filler plates 33 (see Leeuwen col. 2 lines 9-13) (see Leeuwen col. 2 lines 19-25), wherein the two tapering filler plates 33 further include an inner edge 35 and an outer edge 34 (see Leeuwen FIG. 3) and are further capable of restricting and controlling a flow of liquid (see Leeuwen col. 1 lines 36-38) (see Leeuwen col. 2 lines 31-36) (see Leeuwen col. 2 lines 44-47).
	Elia and Leeuwen are analogous inventions in the art of teaching a flow restricting system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the continuous belt screen assembly system of Elia to include two tapering filler body plates of Leeuwen, attached to the outer side walls 3, 4 of Elia, to further restrict and control a level of liquid in the tank V and filter device 1 of Elia (see Leeuwen col. 1 lines 36-38) (see Leeuwen col. 2 lines 31-36) (see Leeuwen col. 2 lines 44-47).

Regarding Claim 13:
The combination of Elia in view of Leeuwen teaches the method according to claim 12, wherein Leeuwen further teaches a flow control gate system (see FIG. 1) 
	Elia and Leeuwen are analogous inventions in the art of teaching a flow restricting system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the continuous belt screen assembly system of Elia to include two tapering filler body plates of Leeuwen, attached to the outer side walls 3, 4 of Elia, to further restrict and control a level of liquid in the tank V and filter device 1 of Elia (see Leeuwen col. 1 lines 36-38) (see Leeuwen col. 2 lines 31-36) (see Leeuwen col. 2 lines 44-47).

Other References Considered
Mellegard, Per (WO 2016/028205 A1) (hereinafter “Mellegard”) teaches a similar filtering device comprising a conveyor belt with perforated segments.

Conroy (US 2007/0215539 A1) teaches a filter grid assembly including a continuous belt screen assembly.

Middleton (US 2004/0262242 A1) teaches a screening apparatus including a continuous belt screen assembly.
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous specification objection has been considered and is now withdrawn as a result of the current specification amendment.
The previous claim objections regarding previous claims 1-4, 7, 8, 12 and 13 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
The previous 112(b) claim rejection regarding previous claim 11 has been considered and is now withdrawn as a result of the current claim amendment.
Applicant argues on pages 8-9 of the Remarks section filed on 02/28/2022 “the membrane holding structure 10 and belt filter 9 described in Elia, and to which the Examiner refers, is not mounted to the continuous belt screen assembly and downstream of the at least one outlet of the continuous belt screen assembly, as required by amended claim 1…that the structure disclosed in Leeuwen is complex and intended for use in environments where there is little infrastructure available, meaning that the structure of Leeuwen is configured to be integrated into the environment itself…”
Examiner respectfully disagrees and reminds Applicant to view the rejection as a combination of references, and not individually or separately.

In addition, Examiner used secondary reference Leeuwen to teach the body limitation.  Furthermore, Leeuwen teaches a flow control gate system (see FIG. 1) including a floor panel 20, a sloping side panel 26, a grooved arcuate segment flange portion 29, and two tapering filler plates 33 (see Leeuwen col. 2 lines 9-13) (see Leeuwen col. 2 lines 19-25), wherein the two tapering filler plates 33 further include an inner edge 35 and an outer edge 34 (see Leeuwen FIG. 3) and are further capable of restricting and controlling a flow of liquid (see Leeuwen col. 1 lines 36-38) (see Leeuwen col. 2 lines 31-36) (see Leeuwen col. 2 lines 44-47).
Elia and Leeuwen are analogous inventions in the art of teaching a flow restricting system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the continuous belt 
Additionally, Applicant’s argument ‘that the structure disclosed in Leeuwen is complex and intended for use in environments where there is little infrastructure available, meaning that the structure of Leeuwen is configured to be integrated into the environment itself’ is irrelevant because Leeuwen does disclose a body structure, similar to the claimed invention, for the purpose of restricting liquid flowing in the flow restrictor.












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKASH K VARMA/Primary Examiner, Art Unit 1773